Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 1 of 11 PageID #: 9888




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


 CAPELLA PHOTONICS, INC.,
                                         Civ. No. 2:20-cv-00077
                        Plaintiff

             v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

                        Defendants.



 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OF (1) NO INFRINGEMENT
  OF THE ASSERTED CLAIMS UNDER THE DOCTRINE OF EQUIVALENTS AND
         (2) NO LITERAL INFRINGEMENT OF CLAIM 29 – EXHIBIT 2



                              FILED UNDER SEAL
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 2 of 11 PageID #: 9889




 Dated: April 26, 2021

                                  Respectfully submitted,

                                  By:       /s/ Kurt Pankratz
                                            Kurt Pankratz (TX SBN 24013291)
                                            Email: kurt.pankratz@bakerbotts.com
                                            Melissa Muenks (TX SBN 24097442)
                                            Email: melissa.muenks@bakerbotts.com
                                            BAKER BOTTS LLP
                                            2001 Ross Avenue, Suite 900
                                            Dallas, TX 75201
                                            Telephone: (214) 953-6500
                                            Facsimile: (214) 953-6503

                                            Sarah J. Guske (CA SBN 232467)
                                            Email: sarah.guske@bakerbotts.com
                                            BAKER BOTTS LLP
                                            101 California Street, Suite 3600
                                            San Francisco, TX 94111-5843
                                            Telephone: (415) 291-6200
                                            Facsimile: (415) 291-6300

                                            John Fredrick Gaustad (CA SBN 279893)
                                            Pro Hac Vice
                                            Email: john.gaustad@bakerbotts.com
                                            BAKER BOTTS LLP
                                            1001 Page Mill Road
                                            Building One, Suite 200
                                            Palo Alto, CA 94301
                                            Telephone: (650) 739-7500
                                            Facsimile: (650) 739-7699

                                            Lauren J. Dreyer (DC 1007189)
                                            Pro Hac Vice
                                            Email: lauren.dreyer@bakerbotts.com
                                            BAKER BOTTS LLP
                                            700 K Street NW
                                            Washington, DC 20001
                                            Telephone: (202) 639-7700
                                            Facsimile: (202) 639-7890

                                            Attorneys for Defendants, Infinera
                                            Corporation, Tellabs, Inc., Tellabs
                                            Operations Inc., Coriant America Inc., and
                                            Coriant (USA) Inc.



                                        2
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 3 of 11 PageID #: 9890




                                 CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3) on April 26, 2021.




                                                     By:   /s/ Kurt Pankratz
                                                              Kurt Pankratz


             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

      I hereby certify that the forgoing document is authorized to be filed under seal pursuant to

the Protective Order entered in this matter.




                                                     By:   /s/ Kurt Pankratz
                                                              Kurt Pankratz




                                                 3
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 4 of 11 PageID #: 9891




           FILED UNDER SEAL




                         EXHIBIT 2
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 5 of 11 PageID #: 9892
                             CONFIDENTIAL



                            UNITED STATES DISTRICT COURT
                          IN THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



CAPELLA PHOTONICS, INC.,                             Case No. 2:20-cv-00077-JRG

                    Plaintiff,

         v.

INFINERA CORPORATION, TELLABS,
INC., TELLABS OPERATIONS INC.,
CORIANT AMERICA INC., and CORIANT
(USA) INC.,
                    Defendants.




       PLAINTIFF CAPELLA PHOTONICS, INC.’S DISCLOSURE OF ASSERTED
     CLAIMS AND INFRINGEMENT CONTENTIONS TO INFINERA CORPORATION,
       TELLABS, INC., TELLABS OPERATIONS INC., CORIANT AMERICA INC.,
                           AND CORIANT (USA) INC.

I.      P.R. 3-1. Disclosure of Asserted Claims and Infringement Contentions

        Pursuant to LR 3-1, plaintiff Capella Photonics, Inc. (“Capella” or “Plaintiff”), by and

through its counsel, hereby submits the following Disclosure of Asserted Claims and

Infringement Contentions (“Disclosure” and/or “Contentions”) with respect to defendants

Infinera Corporation, Tellabs, Inc., Tellabs Operations Inc., Coriant America Inc., and Coriant

(USA) Inc. (collectively “Infinera” or “Defendant”).

        These Disclosures are based on information currently available to Plaintiff. Plaintiff

reserves the right to supplement these Disclosures consistent with the local rules or authorized by

this Court.

        A.     Patent Rule 3-1(a): Asserted Claims

        Capella asserts that Defendant infringes one or more of the following claims (“Asserted


                                                                  DISCLOSURE OF ASSERTED CLAIMS AND
                                                 0                        INFRINGEMENT CONTENTIONS
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 6 of 11 PageID #: 9893
                             CONFIDENTIAL



claim element is considered to indicate that each claim element is found within each of the

different variations, versions, editions, and applications of each respective Accused

Instrumentality described above.

       D.      Patent Rule 3-1(d): Literal Infringement/Doctrine of Equivalents

       With respect to the patents at issue, Capella contends that each element of each Asserted

Claim is literally present. To the extent that Defendant identifies elements of the Asserted Claims

that they contend are not literally present in the Accused Instrumentalities, Capella contends that

such elements are present under the doctrine of equivalents.

       In addition, for each claim requiring “a-one dimensional array of collimator-alignment

mirrors”, Capella asserts that the element is present literally and under the doctrine of

equivalents in the Accused Instrumentalities. A mirror or collection of mirrors performs the

same function as a one dimensional array of collimator-alignment mirrors (adjusting alignment

of optical signals), in the same way (reflecting), to achieve the same result (port alignment).

There are no substantial differences.

       In addition, for each claim requiring “a predetermined value”, Capella asserts that the

element is present literally and under the doctrine of equivalents in the Accused

Instrumentalities. A predetermined range performs the same function (maintain power within

specified operational parameters), in the same way (control assembly maintains), to achieve the

same result (performance goals). There are no substantial differences.

       In addition, for each claim requiring “beam deflecting elements”, Capella asserts that the

element is present literally and under the doctrine of equivalents in the Accused

Instrumentalities. A channel micromirror performs the same function (to reflect its

corresponding spectral channel), in the same way (reflection), to achieve the same result



                                                                  DISCLOSURE OF ASSERTED CLAIMS AND
                                                 4                        INFRINGEMENT CONTENTIONS
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 7 of 11 PageID #: 9894
                             CONFIDENTIAL



(coupling). There are no substantial differences.

       In addition, for each claim requiring “channel micromirrors”, Capella asserts that the

element is present literally and under the doctrine of equivalents in the Accused

Instrumentalities. A channel beam deflecting element performs the same function (to reflect its

corresponding spectral channel), in the same way (reflection), to achieve the same result (optical

coupling). There are no substantial differences.

       E.      Patent Rule 3-1(e): Priority Dates

       The Asserted Claims are entitled to priority dates at least as early as March 19, 2001.

        F.     Patent Rule 3-1(f): Identification of Instrumentalities Practicing the Claimed

               Invention

       Capella previously designed and sold WSS products including: Wavepath 4500, and CR-

EX 1x20 WSS. Those products practiced the claims of the patents.

II.    P.R. 3.2. Document Production Accompanying Disclosure

       Pursuant to Patent Rule 3-2, Capella submits the following Document Production

Accompanying Disclosure, along with an identification of the categories to which each of the

documents corresponds.

       A.      Patent Rule 3-2(a) documents:

       Capella is presently unaware of any documents not previously produced in the prior

litigation involving Coriant and Tellabs sufficient to evidence any discussion with, disclosure to,

or other manner of providing to a third party, or sale of or offer to sell, the inventions recited in

the Asserted Claims of the Asserted Patents prior to the application date or priority date for the

Asserted Patents. A diligent search continues for documents and Capella reserves the right to

supplement this response.



                                                                   DISCLOSURE OF ASSERTED CLAIMS AND
                                                   5                       INFRINGEMENT CONTENTIONS
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 8 of 11 PageID #: 9895
                             CONFIDENTIAL



       B. Patent Rule 3-2(b) documents:

       Capella is presently unaware of any documents not previously produced in the prior

litigation involving Coriant and Tellabs that relate to conception, reduction to practice, design,

and development of each claimed invention created on or before the application date of patents-

in-suit or priority date identified pursuant to P. R. 3-1(e), as disclosed above. A diligent search

continues for other documents and Capella reserves the right to supplement this response.

       C.      Patent Rule 3-2(c) Documents:

       The following previously produced documents contain file histories for the Asserted

Patents: CAPELLA000001-009433. Additional U.S. file history documents since 2014 are

available at https://portal.uspto.gov/pair/PublicPair. Capella hereby designates the entire prior

file history production to Coriant and Tellabs for this litigation along with the additional file

histories since 2014 and will reproduce physical copies (or provide a link to such materials) upon

request. The same confidentiality designations and protections apply.




                                                                   DISCLOSURE OF ASSERTED CLAIMS AND
                                                  6                        INFRINGEMENT CONTENTIONS
Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 9 of 11 PageID #: 9896
                             CONFIDENTIAL



Dated: May 25, 2020                       By: /s/ Charles Everingham IV
                                          Charles Everingham IV (TX SBN 00787447)
                                          Email: ce@wsfirm.com
                                          T. John Ward (TX SBN 20848000)
                                          Email: tjw@wsfirm.com
                                          Claire Abernathy Henry (TX SBN 24053063)
                                          Email: claire@wsfirm.com
                                          Andrea Fair (TX SBN 24078488)
                                          Email: andrea@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          PO Box 1231
                                          Longview, TX 75606
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323

                                          Robert D. Becker (Cal. Bar 160648)
                                          rbecker@manatt.com
                                          Christopher L. Wanger (Cal. Bar 164751)
                                          cwanger@manatt.com
                                          MANATT, PHELPS & PHILLIPS, LLP
                                          1 Embarcadero Center, 30th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 291-7400
                                          Facsimile: (415) 291-7474

                                          Attorneys for Plaintiff,
                                          CAPELLA PHOTONICS, INC.




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the foregoing document was served on all counsel

of record who have consented to electronic service on this 25th day of May, 2020.



                                                   /s/ Charles Everingham IV
                                                   Charles Everingham IV




                                                               DISCLOSURE OF ASSERTED CLAIMS AND
                                               7                       INFRINGEMENT CONTENTIONS
           Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 10 of 11 PageID #: 9897

                                          CONFIDENTIAL

                                             EXHIBIT A

RE47,905                                Infinera Accused Instrumentalities
               Case 2:20-cv-00077-JRG Document 135 Filed 04/28/21 Page 11 of 11 PageID #: 9898

                                                       CONFIDENTIAL


ones of said
second
spectral
channels to
said output
port to be
added to said
output multi-
wavelength
optical signal.
29. The         On information and belief, to allow for compact WSS module size, in each WSS, there are alignment mirrors for
optical add-    adjusting alignment of the input and output multi-wavelength optical signals and the second spectral channels with
drop            the wavelength-selective device.
apparatus of
claim 23
further
comprising
alignment
mirrors for
adjusting
alignment of
said input and
output multi-
wavelength
optical signals
and said
second
spectral
channels with
said
wavelength-
selective
device.
